8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank K. STAFFORD, Plaintiff-Appellant,v.Robert L. WADE;  S.S.I.OF VIRGINIA, INCORPORATED, a Virginiacorporation;  Specialty Services, Incorporated, aVirginia corporation, Defendants-Appellees.
No. 92-2281.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 8, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.
Frank K. Stafford, Appellant Pro Se.
Melissa Warner Scoggins, Gentry, Locke, Rakes & Moore, Philip Wayne Parker, Woods, Rogers & Hazlegrove, for Appellees.
S.D.W.Va.
AFFIRMED
Before WIDENER and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Frank K. Stafford appeals from the district court's orders denying relief in this diversity action.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stafford v. Wade, No. CA-91-121-2 (S.D.W. Va.  Sept. 25, 1991 and Sept. 23, 1992).  Stafford's motion for sanctions is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED